

Exhibit 10.2





LINE OF CREDIT NOTE




$150,000,000.00    Raleigh, North Carolina
August 12, 2014


FOR VALUE RECEIVED, the undersigned CREE, INC. (“Borrower”) promises to pay to
the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its office at
150 Fayetteville Street, Suite 600, Raleigh, North Carolina, or at such other
place as the holder hereof may designate, in lawful money of the United States
of America and in immediately available funds, the principal sum of One Hundred
Fifty Million and 00/100 Dollars ($150,000,000.00), or so much thereof as may be
advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.


SECTION 1.    DEFINITIONS:


As used herein, (i) the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined and (ii) capitalized terms used herein but not otherwise
defined have the meanings given to such terms in the Credit Agreement:


(a)    “Applicable Margin” means, with regard to interest payable on the Line of
Credit and the Undrawn Fee, as applicable, the corresponding percentages per
annum as set forth below based on the Funded Debt to EBITDA Ratio calculated
pursuant to Section 4.9(a) of the Credit Agreement, hereinafter defined:
 
 
Line of Credit
Undrawn Fee
Pricing Level
Funded Debt to EBITDA Ratio
As Applicable, Daily One Month LIBOR/LIBOR+
 
I
Less than 0.75 to 1.00
0.70%
0.08%
II
Greater than or equal to 0.75 to 1.00, but less than 1.50 to 1.00
0.95%
0.105%
III
Greater than or equal to 1.50 to 1.00, but less than 2.25 to 1.00
1.20%
0.13%
IV
Greater than or equal to 2.25 to 1.00
1.45%
0.18%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) business days after the day by which the
Borrower is required to provide a compliance certificate pursuant to Section
4.3(c) of the Credit Agreement for the most recently ended fiscal quarter of the
Borrower; provided that (a) the Applicable Margin shall be based on Pricing
Level I until the first Calculation Date occurring after the Closing Date and,
thereafter the Pricing Level shall be determined by reference to the Funded Debt
to EBITDA Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the compliance certificate as required by Section 4.3(c) of the
Credit Agreement for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level IV until such time as an
appropriate compliance certificate is provided, at which time the Pricing Level
shall be determined by reference to



--------------------------------------------------------------------------------



the Funded Debt to EBITDA Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding such Calculation Date. The Applicable
Margin shall be effective from one Calculation Date until the next Calculation
Date. Any adjustment in the Applicable Margin shall be applicable to all
advances under the Line of Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
compliance certificate delivered pursuant to Section 4.3(a), 4.3(b) or 4.3(c) is
shown to be inaccurate (regardless of whether (i) this Note is in effect, (ii)
the Bank’s commitment for the Line of Credit is in effect, or (iii) any advance
under the Line of Credit is outstanding when such inaccuracy is discovered or
such financial statement or compliance certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Bank a corrected compliance certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Funded Debt to EBITDA Ratio in the corrected compliance
certificate was applicable for such Applicable Period, and (z) the Borrower
shall immediately and retroactively be obligated to pay to the Bank the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period. Nothing in this paragraph shall limit the
rights of the Bank with respect to Section 2(d) and Section 5(a) or any of its
other rights under this Note or the other Loan Documents. The Borrower’s
obligations under this paragraph shall survive the termination of the Bank’s
commitment for the Line of Credit and the repayment of all obligations under the
Loan Documents.
(b)    “Credit Agreement” means that certain Credit Agreement between Borrower
and Bank dated as of the date hereof, as amended from time to time.


(c)    “Daily One Month LIBOR Rate” means, for any day, the rate of interest
equal to LIBOR then in effect for delivery for a one (1) month period.


(d)    “LIBOR” means (i) for the purpose of calculating effective rates of
interest for loans making reference to LIBOR Periods, the rate of interest per
annum determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as reported on Reuters Screen LIBOR01 page (or any
successor page) at approximately 11:00 a.m., London time, two London Business
Days prior to the first day of such LIBOR Period (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation), or
(ii) for the purpose of calculating effective rates of interest for loans making
reference to the Daily One Month LIBOR Rate, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery of funds for one (1) month as reported on Reuters Screen LIBOR01 page
(or any successor page) at approximately 11:00 a.m., London time, or, for any
day not a London Business Day, the immediately preceding London Business Day (or
if not so reported, then as determined by Bank from another recognized source or
interbank quotation).


(e)    “LIBOR Period” means a period commencing on a New York Business Day and
continuing for one, two, three or six months, as designated by Borrower, during
which all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided however, that (i) no LIBOR
Period may be selected for a principal amount less than Two Hundred Fifty
Thousand Dollars ($250,000), (ii) if the day after the end of any LIBOR Period
is not a New York Business Day (so that a new LIBOR Period could not be selected
by Borrower to start on such day), then such LIBOR Period shall continue up to,
but shall not include, the next New York Business Day after the end of such
LIBOR Period, unless the result of such extension would be to cause any
immediately following LIBOR Period to begin in the next calendar month in which
event the LIBOR Period shall

- 2 -

--------------------------------------------------------------------------------



continue up to, but shall not include, the New York Business Day immediately
preceding the last day of such LIBOR Period, and (iii) no LIBOR Period shall
extend beyond the scheduled maturity date hereof.


(f)    “London Business Day” means any day that is a day for trading by and
between banks in Dollar deposits in the London interbank market.


(g)    “New York Business Day” means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.


(h)    “State Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in the jurisdiction described in “Governing Law”
herein are authorized or required by law to close.


SECTION 2.    INTEREST AND FEES:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per annum determined by Bank to be the Daily One Month
LIBOR Rate, plus the Applicable Margin, in effect from time to time, or (ii) at
a fixed rate per annum determined by Bank to be LIBOR in effect on the first day
of the applicable LIBOR Period, plus the Applicable Margin. Bank is hereby
authorized to note the date, principal amount and interest rate applicable
thereto and any payments made thereon on Bank's books and records (either
manually or by electronic entry) and/or on any schedule attached to this Note,
which notations shall be prima facie evidence of the accuracy of the information
noted.


(b)    Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR for a LIBOR Period, it may be continued by
Borrower at the end of the LIBOR Period applicable thereto so that all or a
portion thereof bears interest determined in relation to the Daily One Month
LIBOR Rate or to LIBOR for a new LIBOR Period designated by Borrower, (ii) at
any time any portion of this Note bears interest determined in relation to the
Daily One Month LIBOR Rate, Borrower may convert all or a portion thereof so
that it bears interest determined in relation to LIBOR for a LIBOR Period
designated by Borrower, and (iii) at the time an advance is made hereunder,
Borrower may choose to have all or a portion thereof bear interest determined in
relation to the Daily One Month LIBOR Rate or to LIBOR for a LIBOR Period
designated by Borrower.


To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m. North Carolina time on a State Business Day at least two
State Business Days prior to the first day of the LIBOR Period, or at a later
time during such State Business Day if Bank, at its sole discretion, accepts
Borrower’s notice and quotes a fixed rate to Borrower. Such notice shall
specify: (A) the interest rate option selected by Borrower, (B) the principal
amount subject thereto, and (C) for each LIBOR selection, the length of the
applicable LIBOR Period. If Bank has not received such notice in accordance with
the foregoing before an advance is made hereunder or before the end of any LIBOR
Period, Borrower shall be deemed to have made a Daily One Month LIBOR Rate
interest selection for such advance or the principal amount to which such LIBOR
Period applied. Any such notice may be given by telephone (or such other
electronic method as Bank may permit) so long as it is given in accordance with
the foregoing and, with respect to each LIBOR selection, if requested by Bank,
Borrower provides to Bank written confirmation thereof not later than three
State Business Days after such notice is given. Borrower shall reimburse Bank
immediately upon demand for any loss or expense (including any loss or expense
incurred by reason of the liquidation or redeployment of funds obtained to fund
or maintain a LIBOR borrowing)

- 3 -

--------------------------------------------------------------------------------



incurred by Bank as a result of the failure of Borrower to accept or complete a
LIBOR borrowing hereunder after making a request therefor. Any reasonable
determination of such amounts by Bank shall be conclusive and binding upon
Borrower.


(c)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(c)    Payment of Interest. Interest accrued on this Note shall be payable on
(i) the first day of each calendar month, commencing October 1, 2014, at any
time that this Note bears interest at the Daily One Month LIBOR Rate, and (ii)
on the last day of each LIBOR Period at any time that this Note bears interest
at LIBOR; provided that if such LIBOR Period extends over three (3) months,
interest shall be due at the end of each three (3) month interval during such
LIBOR Period.


(d)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note (the “Default
Rate”).


(e)    Undrawn Fee. Borrower shall pay to Bank a fee equal to the Applicable
Margin per annum (calculated on the basis of a 360-day year, actual days
elapsed) on the daily unused amount of the Line of Credit (the “Undrawn Fee”),
which fee shall be calculated on a quarterly basis by Bank and shall be due and
payable by Borrower in arrears on the first day of each fiscal quarter.


SECTION 3.    BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note;
provided, however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
the holder. The outstanding principal balance of this Note shall be due and
payable in full on August 12, 2017.


(b)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of any
officer of Borrower acting alone who is authorized to request advances and
direct the disposition of any advances until written notice of the

- 4 -

--------------------------------------------------------------------------------



revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.


(c)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Daily One Month LIBOR Rate, if any, and second, to the
outstanding principal balance of this Note which bears interest determined in
relation to LIBOR, with such payments applied to the oldest LIBOR Period first.


SECTION 4.     PREPAYMENT:


(a)    Daily One Month LIBOR Rate. Borrower may prepay principal on any portion
of this Note which bears interest determined in relation to the Daily One Month
LIBOR Rate at any time, in any amount and without penalty.


(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of Two Hundred Fifty Thousand Dollars ($250,000); provided however, that
if the outstanding principal balance of such portion of this Note is less than
said amount, the minimum prepayment amount shall be the entire outstanding
principal balance thereof. In consideration of Bank providing this prepayment
option to Borrower, or if any such portion of this Note shall become due and
payable at any time prior to the last day of the LIBOR Period applicable thereto
by acceleration or otherwise, Borrower shall pay to Bank immediately upon demand
a fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:


(i)    Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the LIBOR Period applicable thereto.


(ii)    Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.


(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.


Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at the Daily One Month LIBOR Rate in effect from time
to time plus the Default Rate (computed on the basis of a 360-day year, actual
days elapsed).



- 5 -

--------------------------------------------------------------------------------



SECTION 4.    EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any default in the payment or performance of any obligation
under this Note, or any defined event of default under the Credit Agreement,
shall constitute an “Event of Default” under this Note.


SECTION 5.    MISCELLANEOUS:


(a)    Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


(b)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of North Carolina, without reference to the conflicts
of law or choice of law principles thereof.






(Remainder of Page Intentionally Left Blank)



- 6 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Note, with the intention
that it constitute an instrument under seal, as of the date first written above.
            
 
CREE, INC.
 
 
 
 
By:
/s/ Michael E. McDevitt (Seal)
 
Name:
Michael E. McDevitt
 
Title:
Executive Vice President and
 
 
Chief Financial Officer




- 7 -